Per Curiam.
In this case it is only necessary to refer to Clark vs. Meek, 2 Bail. 391. According to the rule settled by that ease, the defendant’s answer, that he had paid the debt, could not discharge him.
The decree ought therefore to have been for the plaintiff. But inasmuch as it is alleged here, that the defendant, if the Court had not ruled in his favor, might have given other evidence, a decree will not be now rendered for the plaintiff. Another opportunity of discharging himself properly will be given to the defendant. A new trial is therefore ordered.
O’Neall, WaRdlaw, Withers, Clover, and Munro, JJ., concurring.

JSTew trial ordered.